FULTON, Judge
(concurring/dissenting):
Trial defense counsel states that he gave the staff judge advocate’s review “a cursory examination.” See United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975). “Cursory” means “rapidly, often superficially performed with scant attention to detail.” Webster’s Third New International Dictionary (1971 ed.) p. 558. Our code of responsibility requires more of trial defense counsel. See DR6-101 Failing to Act Competently; JAG Manual, Sec. 0142, p. 1-48. In my opinion there has not been compliance with Goode, supra. Hence, any errors in the review have not been affirmatively waived.1
I have examined the review and record of trial for error prejudicial to the appellant. Appellant contends the supervisory authority should have been advised that Hospital-man Third Class Douglas testified he did not see appellant disobey an order of Gunnery Sergeant Maddux. See United States v. Cruse, 21 U.S.C.M.A. 286, 45 C.M.R. 60 (1972). I agree and would elect to set aside and dismiss the findings of guilty to specification 1 of Charge I to cure this error. The sentence must be reassessed.
Trial defense counsel does not like the Goode rule. His displeasure is in my view unfortunate and demonstrates a misunderstanding of the rule’s basis. We stated in United States v. Schooler, 1 M.J. 674 (N.C. M.R.1975):
“We believe Goode encourages resolution, as far as possible, of all questions regarding the staff judge advocate’s review at the level of the reviewing authority. Service of the review upon counsel for the accused will thus enable him to take steps to correct or clarify matter in the review before it reaches the hand of the reviewing authority, thus eliminating the prejudicial aspect of the erroneous material before this client can be harmed thereby. This will further safeguard his ‘first and perhaps best opportunity to have his sentence tempered by mercy and to obtain an additional chance to prove his worth to his service, and his country,’ United States v. Lacey, 23 U.S.C.M.A. 334, 336, 49 C.M.R. 738, 740 (1975). Prejudicial misstatements by the staff judge advocate will be defused at a time when corrective action may be taken. . .”
I join in affirming the remaining findings and upon reassessment the sentence approved below.

. In United States v. Nicholls, No. 75 1651 (N.C.M.R. 24 November 1975) Judge Evans stated:
“It is expected all trial defense counsel will comply with the Court’s order as it pertains to them in a workmanlike manner. Since there was not a meaningful inspection of the legal review it is not necessary to decide whether the error was waived. It is unthinkable to consider an appellant would lose a valuable post-trial right because of the dereliction of his counsel. This was undoubtedly the reason the word ‘normally’ appears in the Goode order.”